The Surrogate.
I have no doubt that the Surrogate has jurisdiction of this proceeding. Whenever, in pursuance of § 239 of Chapter 410 of the laws of *2911882 (the consolidation act) the public administrator has, after accounting for his administration of a decedent’s estate, paid into the city treasury the balance of moneys in his hands belonging to such estate, and transferred and delivered to the corporation of the city all stocks belonging thereto, “ any persons entitled to receive such moneys or stock, as creditors, legatees or relatives of the deceased” are given by § 244 “ the same remedies against the said' corporation for the same as' they would have against any executor.”
This petitioner declares that she and her sister are the only next of kin of the decedent, and that there is now in the treasury of the city belonging to this estate a considerable sum of money there deposited by the public administrator. She asks for an order directing the payment of such sum to herself—one half thereof in her own right as one of the next of kin, and the other half in her capacity as assignee of the interest of her sister. If these moneys were in the hands of an executor, and a legatee or creditor were seeking to obtain them, one of the remedies to which he could properly resort would be the institution of a proceeding in this court under § 2717 of the Code. Let the Comptroller and Margaret Keleher be made parties hereto. Then, if the petitioner’s allegations are not denied, her application will be granted.